Title: To John Adams from John Trumbull, 25 June 1794
From: Trumbull, John
To: Adams, John



Sir
London June 25th: 1794.

I have the pleasure to forward to the care of your Son in Boston, a packet which I presume comes from your friend Mr. Hollis—neither Lord Wycombe nor Mr. B. Vaughan are in Town. but your Letters I have been careful to forward.
The Campaign by Sea as well as by Land is thus far severe & bloody—In the Naval Engagement the French Suffer’d a severe loss, which they consider as compensated in a great degree by the safe arrival of the convoy from the Chesapeak.—Towards Spain & Italy their Armies are Victorious.—On the Rhine they have lost ground.—in Flanders where the great Effort is made, they have gaind more than they have lost.—& Ypres if taken as it is universally believed to be, gives them the command of all Maritime Flanders.—on the Whole they appear to be in a condition (so long as their present internal union & energy continue) to overpower all external opposition:—
Their Government approaches daily nearer to a dictatorship in One person instead of in commission, as it has been in fact for some time:—Danton &c &c are gone. And all competitors appear to sink before the mighty popularity & power of Robespierre—How long he can retain these, or avoid the Guillotine & the Dagger we know not.
Poland is making a much firmer struggle against her Oppressors, than her best friends would have expected.—it is suppos’d that the Turk will side with her against Russia. in which case She has some distant chance of success.—In the mean time it occasions a most important diversion in favr of France by calling off entirely the King of Prussia.
In this country, the language of the mercantile & manufacturing interests are favorable to peace with us. how far their wishes will influence the conduct of the Government, a little more time will Shew.—we at least may found some hopes of peace upon the combination of internal & external motives which equally appear to press in our favor.
You will excuse this line—& believe me to be with much Respect / Sir / Your Obligd & real frind & servant

Jno. Trumbull